DILLARD, Judge,
concurring in judgment only.
I concur in judgment only as to Divisions 3 and 4 because I do not agree with all that is said in the majority opinion. As such, the majority’s opinion decides only the issues presented in the case sub *636judice and may not be cited as binding precedent as to those divisions. See Court of Appeals Rule 33 (a).
Decided July 3, 2013.
Angela M. Coggins, for appellant.
George H. Hartwig III, District Attorney, Marie R. Banks, Assistant District Attorney, for appellee.